Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Election/Restrictions
Applicant’s election of claims 1-19 with traverse in the reply filed on January 11, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant canceled the non-elected claims.
Claim Rejections - 35 USC § 112
Claim 13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the top plate sheet resistance is below 100 milliohms per square, does not reasonably provide enablement for a “each of the copper top plate and the copper bottom plate has a thickness providing a sheet resistance of less than 100 milliohms per square”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to pick a thickness for the top plate and bottom plate in the invention commensurate in scope with these claims. 
Applicant discloses “[0071]  In some embodiments, the vertical thickness of the top plate and/or bottom plate is at least 0.3 .mu.m, e.g., in the range of 0.3 .mu.m to 2.0 .mu.m. In some embodiments, the copper top plate 812 may have a diameter or width in the range between 1 .mu.m and 100 .mu.m, e.g., in the range of 1- 5 .mu.m. In one example embodiment, the copper top plate 812 may have a diameter or width in the 
However, there no value disclosed associated with the claimed sheet resistance for the bottom plate. Also there is no value associated with the sheet resistance of the top plate. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-12, 15, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nasu et al. (US 20070012973 A1; Nasu) in view of Kao et al. (US 20050255664 A1; Kao).
Regarding claim 1, Kao discloses a metal-insulator-metal (MIM) capacitor device, comprising: a copper bottom plate (Fig. 1, 10; ¶61) defined in a portion of a copper interconnect layer  (Fig. 1, 11-1; ¶61); a dielectric layer (Fig. 1, 17; ¶66) formed over the copper bottom plate; a copper top plate (Fig. 1, 20; ¶62) formed over the dielectric layer; but is silent on a top plate bond pad formed on the copper top plate; and a bottom plate bond pad conductively coupled to the bottom plate bond pad by at least one copper via.

Nasu discloses in paragraph 63, “Portions of the capacitor electrodes 10, 20 on which the capacitor insulating film 30 is not formed are also used as multilayer interconnections.”
Kao discloses forming a MIM capacitor in an interconnect structure having a top plate bond pad (Fig. 15, 246; ¶30) and a bottom plate bond pad (Fig. 15, 248; ¶30)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art connect bonding pads to the interconnect layers for making connections to other layers or devices.
Regarding claim 7,  Nasu in view of Kao disclose the MIM capacitor device of Claim 1, wherein the top plate bond pad and the bottom plate bond pad (Fig. 15, 246; ¶30 Kao) comprise aluminum bond pads (Fig. 15, 246; ¶30 Kao).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use aluminum bonding pads for achieving different potentials than bonding pads of a different material.
	Regarding claim 8,  Nasu in view of Kao disclose the MIM capacitor device of Claim 1, wherein the copper top plate (Fig. 1, 20; ¶62 Nasu) and the at least one copper via (Fig. 1, 13; ¶64 Nasu) comprise portions of the same copper layer (Existing in the same interconnect layer 11-2 Nasu) or deposition.
Applicant’s drawings (Fig. 7G) and associated text discloses the copper is in the same interconnect layer. The limitation, “comprise portions of the same copper …or deposition” is a product by process limitation which does not limit the structure.
Regarding claim 9, Nasu in view of Kao disclose the MIM capacitor device of Claim 1, wherein the copper top plate and the at least one copper via are formed concurrently.
Claim 9 is a product by process claim which does not limit the structure. The presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product.
Regarding claim 10, Nasu in view of Kao disclose the MIM capacitor device of Claim 1, wherein the copper top plate (Fig. 1, 20; ¶62 Nasu) and the at least one copper via (Fig. 1, 13; ¶64 Nasu) are formed in openings in a passivation region (Fig. 1, interlayer 11-2 acts as passivation layer; ¶62) formed over the copper bottom plate  (Fig. 1, 10; ¶61 Nasu).
Regarding claim 11,  Nasu in view of Kao disclose the MIM capacitor device of Claim 1, wherein: the copper top plate (Fig. 1, 20; ¶62 Nasu) is formed over a first region of the copper bottom plate (Fig. 1, 10; ¶61 Nasu), and the at least one copper via (Fig. 1, 13; ¶64 Nasu) is formed over a second region of the copper bottom plate.
Regarding claim 12,  Nasu in view of Kao disclose the MIM capacitor device of Claim 1, wherein the copper interconnect layer (Fig. 6, 104; ¶21 Kao) defining the copper bottom plate (Fig. 6, 102 associated with MIM capacitor; ¶21 Kao) comprises a portion of a top-most copper layer (Fig. 6, line 102 beside plate 102; ¶21 Kao) of an integrated circuit device (not shown).
The invention is of Kao is comprises a wiring line 102 for being integrated in memory chips and CPUs. Therefore the top most layer of line 102 is a top-most layer of an integrated circuit device.

	Regarding claim 15,  Nasu in view of Kao disclose the MIM capacitor device of Claim 1, wherein the dielectric layer (Fig. 30, 17; ¶152) comprises at least one upwardly turning corner at a transition from a laterally-extending bottom region of the dielectric layer to a vertically-extending sidewall of the dielectric layer.
It is clear from the figures and associated text that layer 17 may have different configurations without changing the scope of the invention of Nasu.
Regarding claim 16,  Nasu in view of Kao disclose an integrated circuit device, comprising: a plurality of electronic devices (LSI;¶59); and a metal-insulator-metal (MIM) capacitor device, comprising: a copper bottom plate  (Fig. 1, 10; ¶61)  defined by a copper structure of the copper interconnect layer  (Fig. 1, 11-1; ¶61) ; a dielectric layer (Fig. 1, 17; ¶66) formed over the copper bottom plate; a copper top plate (Fig. 1, 20; ¶62) formed over the dielectric layer; but is silent on a top plate bond pad formed on the copper top plate; and a bottom plate bond pad conductively coupled to the bottom plate bond pad by at least one copper via.
Nasu discloses at least one copper via (Fig. 1, 13; ¶64) connected to the bottom plate.
Nasu discloses in paragraph 63, “Portions of the capacitor electrodes 10, 20 on which the capacitor insulating film 30 is not formed are also used as multilayer interconnections.”

Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art connect bonding pads to the interconnect layers for making connections to other layers or devices.
Regarding claim 19, Nasu in view of Kao disclose the integrated circuit device of Claim 16, wherein the dielectric layer (Fig. 30, 17; ¶152 Nasu) comprises at least one upwardly turning corner at a transition from a laterally-extending bottom region of the dielectric layer to a vertically-extending sidewall of the dielectric layer, wherein the at least one upwardly turning corner of the dielectric layer improves the break-down voltage of the MIM capacitor device.
It is clear from the figures and associated text that layer 17 may have different configurations without changing the scope of the invention of Nasu.
Also, the purpose of the size shape, dimensions, and material of a capacitor dielectric layer effect the breakdown voltage. Since the structural limitations are disclosed the claimed function is also disclosed.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nasu et al. (US 20070012973 A1; Nasu) in view of Kao et al. (US 20050255664 A1; Kao) and further in view of Usui (JP2008147300 A; Usui).
Regarding claim 2, Nasu in view of Kao disclose the MIM capacitor device of Claim 1, but is silent on wherein the top plate bond pad is formed directly onto the copper top plate.

Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to form the bond pad directly on a top electrode for reducing overall device size and using less process steps, such as forming interconnects. 
  Claim 3-6, 13, 14, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nasu et al. (US 20070012973 A1; Nasu) in view of Kao et al. (US 20050255664 A1; Kao) and further in view of  Hsu et al. (US 20190096986 A1; Hsu).
Regarding claim 3, Nasu in view of Kao disclose the MIM capacitor device of Claim 1, but is silent on wherein in a horizontal plane extending through the MIM capacitor device, a lateral width of the copper top plate is greater than 1 .mu.m, and a lateral width of each copper via is less than 1 .mu.m.
Hsu discloses forming a MIM capacitor having a copper top plate (Fig. 5, 140; ¶43, 51 2 .mu.m, 5.mu.m, 100.mu.m, 200.mu.m) with a lateral width greater than 1 .mu.m, and a lateral width of each copper via is less than 1 .mu.m. (Fig. 5, location of 507; ¶63 about 0.1 .mu.m to about 0.6 .mu.m)
While, Hsu does not expressly teaches the range of -- greater than 1 .mu.m and  less than 1 .mu.m some of its value ” area 2 .mu.m, 5.mu.m, 100.mu.m, 200.mu.m and about 0.1 .mu.m to about 0.6 .mu.m ”  some of its value fall within the claim range of greater than 1 .mu.m and  less than 1 .mu.m, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to enable using “2 .mu.m, 5.mu.m, 100.mu.m, 200.mu.m and about 0.1 .mu.m to about 0.6 .mu.m”, as disclosed in prior art, to arrive at the recited limitation.
Regarding claim 4, Nasu in view of Kao disclose the MIM capacitor device of Claim 1, wherein in a horizontal plane extending through the MIM capacitor device, a lateral width of the copper top plate is greater than 2 .mu.m, and a lateral width of each copper via is less than 1 .mu.m.
Hsu discloses forming a MIM capacitor having a copper top plate (Fig. 5, 140; ¶43, 51 area 2 .mu.m, 5.mu.m, 100.mu.m, 200.mu.m) with a lateral width greater than 1 .mu.m, and a lateral width of each copper via is less than 1 .mu.m. (Fig. 5, location of 507; ¶63 about 0.1 .mu.m to about 0.6 .mu.m)
While, Hsu does not expressly teaches the range of greater than 2 .mu.m and less than 1 .mu.m some of its value ” area 2 .mu.m, 5.mu.m, 100.mu.m, 200.mu.m and about 0.1 .mu.m to about 0.6 .mu.m ” some of its value fall within the claim range of greater than 2 .mu.m and  less than 1 .mu.m, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to enable using “2 .mu.m, 5.mu.m, 100.mu.m, 200.mu.m and about 0.1 .mu.m to about 0.6.mu.m”, as disclosed in prior art, to arrive at the recited limitation.
	Regarding claim 5,  Nasu in view of Kao disclose the MIM capacitor device of Claim 1, wherein in a horizontal plane extending through the MIM capacitor device, a 
Hsu discloses forming a MIM capacitor having a copper top plate (Fig. 5, 140; ¶43, 51 area 2 .mu.m, 5.mu.m, 100.mu.m, 200.mu.m) with a lateral width greater than 1 .mu.m, and a lateral width of each copper via is less than 1 .mu.m. (Fig. 5, location of 507; ¶63 about 0.1 .mu.m to about 0.6 .mu.m)
While, Hsu does not expressly teaches the range of 1-10 .mu.m and less than 1 .mu.m some of its value ” area 2 .mu.m, 5.mu.m, 100.mu.m, 200.mu.m and about 0.1  .mu.m to about 0.6  .mu.m ”  some of its value fall within the claim range of greater than 1-10 .mu.m and less than 1 .mu.m and  less than 1 .mu.m, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to enable using “2 .mu.m, 5.mu.m, 100.mu.m, 200.mu.m and about 0.1 .mu.m to about 0.6 .mu.m”, as disclosed in prior art, to arrive at the recited limitation.
Regarding claim 6,  Nasu in view of Kao disclose the MIM capacitor device of Claim 1, wherein in a horizontal plane extending through the MIM capacitor device, a lateral width of the copper top plate is in the range of 2-3 .mu.m, and a lateral width of each copper via is less than 0.5 .mu.m.
Hsu discloses forming a MIM capacitor having a copper top plate (Fig. 5, 140; ¶43, 51 area 2 .mu.m, 5.mu.m, 100.mu.m, 200.mu.m) with a lateral width greater than 1 .mu.m, and a lateral width of each copper via is less than 1 .mu.m. (Fig. 5, location of 507; ¶63 about 0.1 .mu.m to about 0.6 .mu.m)

Regarding claim 13,  Nasu in view of Kao disclose the MIM capacitor device of Claim 1, wherein each of the copper top plate and the copper bottom plate has a thickness providing a sheet resistance of less than 100 milliohms per square.
However Hsu discloses the claimed capacitor plate dimensions in (Fig. 5, ¶43, 51, and 63). 
Therefore since the claimed capacitor plate dimensions are disclosed by the prior art it would be obvious to one having ordinary skill in the art before the effective filing date achieve a sheet resistance of less than 100 milliohms per square.
Regarding claim 14,  Nasu in view of Kao disclose the MIM capacitor device of Claim 1, wherein the dielectric layer comprises a SiN layer having a thickness in the range of 400A-1000A.
Hsu discloses forming a MIM capacitor having a dielectric layer comprises a SiN layer having a thickness in the range of about 100 Å to about 500 Å (Fig. 5, 130; ¶24).
Å to about 500 Å, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to enable using “about 100 Å to about 500 Å”, as disclosed in prior art, to arrive at the recited limitation.
Regarding claim 17,  Nasu in view of Kao disclose the integrated circuit device of Claim 16, wherein in a horizontal plane extending through the MIM capacitor device, a lateral width of the copper top plate is greater than 1 .mu.m, and a lateral width of each copper via is less than 1 .mu.m.
Hsu discloses forming a MIM capacitor having a copper top plate (Fig. 5, 140; ¶43, 51 area 2 .mu.m, 5.mu.m, 100.mu.m, 200.mu.m) with a lateral width greater than 1 .mu.m, and a lateral width of each copper via is less than 1 .mu.m. (Fig. 5, location of 507; ¶63 about 0.1.mu.m to about 0.6 .mu.m)
While, Hsu does not expressly teaches the range of greater than 1 .mu.m and less than 1 .mu.m some of its value ” area 2 .mu.m, 5.mu.m, 100.mu.m, 200.mu.m and about 0.1  .mu.m to about 0.6 .mu.m ”  some of its value fall within the claim range of greater than 1 .mu.m and less than 1 .mu.m, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to 
Regarding claim 18,  Nasu in view of Kao disclose the integrated circuit device of Claim 16, wherein in a horizontal plane extending through the MIM capacitor device, a lateral width of the copper top plate is in the range of 2-10 .mu.m, and a lateral width of each copper via is less than 1 .mu.m.
Hsu discloses forming a MIM capacitor having a copper top plate (Fig. 5, 140; ¶43, 51 area 2 .mu.m, 5.mu.m, 100.mu.m, 200.mu.m) with a lateral width in the range of 2-10 .mu.m, and a lateral width of each copper via is less than 1 .mu.m. (Fig. 5, location of 507; ¶63 about 0.1 .mu.m to about 0.6 .mu.m)
While, Hsu does not expressly teaches the range of 2-10 .mu.m and less than 1 .mu.m some of its value ” area 2 .mu.m, 5.mu.m, 100.mu.m, 200.mu.m and about 0.1  .mu.m to about 0.6 .mu.m ”  some of its value fall within the claim range of 2-10 .mu.m and less than 1 .mu.m, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to enable using “2 .mu.m, 5.mu.m, 100.mu.m, 200.mu.m and about 0.1  .mu.m to about 0.6  .mu.m”, as disclosed in prior art, to arrive at the recited limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5.MU.M.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./Examiner, Art Unit 2816